Name: Council Regulation (EEC) No 487/83 of 28 February 1983 amending Regulation (EEC) No 178/83 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/6 Official Journal of the European Communities 2. 3 . 83 COUNCIL REGULATION (EEC) No 487/83 of 28 February 1983 amending Regulation (EEC) No 178/83 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway Whereas as a result of these consultations, the measures relating to licences need to be amended, HAS ADOPTED THIS REGULATION : Article 1 Article 3 (3) of Regulation (EEC) No 178/83 is hereby replaced by the following : '3 . The issue of licences for the purpose of para ­ graph 1 shall be subject to the condition that the number of licences shall not exceed : (a) 17 for fishing Greenland halibut and halibut in ICES sub-area XIV and division V a) and in NAFO sub-area 1 . The number of vessels fishing simultaneously may not exceed 10 in ICES sub-area XIV and division V a) and 13 in NAFO sub-area 1 ; (b) 23 for fishing northern deep-water prawn (Pandalus borealis) in ICES sub-area XIV and division V a) and in NAFO sub-area 1 . The number of vessels fishing simultaneously may not exceed 18 in ICES sub-area XIV and divi ­ sion V a) and 12 in NAFO sub-area 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement on Fisheries between the European Economic Community and the Kingdom of Norway ('), Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (2), and in particular Articles 3 and 1 1 thereof, Having regard to the proposal from the Commission, Whereas the Council by its Regulation (EEC) No 178/83 (3) adopted certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway ; Whereas by virtue of the procedures provided for by the Agreement on Fisheries between the European Economic Community and the Kingdom of Norway, consultations have been held on fishery licences for 1983 ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1983 . For the Council The President F. ZIMMERMANN (') OJ No L 226, 29 . 8 . 1980, p . 48 . O OJ No L 24, 27. 1 . 1983, p. 1 . (3) OJ No L 24, 27 . 1 . 1983 , p . 79 .